350 S.W.3d 65 (2011)
Harvey ARNOLD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72396.
Missouri Court of Appeals, Western District.
October 11, 2011.
*66 Harvey E. Arnold, Appellant pro se.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Division Three: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Harvey Arnold challenges the trial court's denial of his motion to reopen Rule 29.15 post-conviction proceedings. He contends his post-conviction counsel abandoned him by filing an amended post-conviction motion advancing only claims that were either already argued on direct appeal or claims that were restated verbatim from his Rule 29.15 motion. We affirm. Rule 84.16(b).